United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2834
                                    ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * On Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
Kenny Wade Rucker, also known as    *
Michael Ray Jones,                  * [Not To Be Published]
                                    *
           Appellant.               *
                               ___________

                            Submitted: July 16, 1999
                                Filed: August 16, 1999
                                    ___________

Before RICHARD S. ARNOLD, MORRIS SHEPPARD ARNOLD, and MURPHY,
      Circuit Judges.
                           ___________

PER CURIAM.

       Kenny Wade Rucker pleaded guilty to possessing cocaine base with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). He asserted at sentencing that he had
asked to withdraw his guilty plea because he was not “comfortable” with the plea
agreement, he had been nervous and scared, he had received ineffective assistance of
counsel, the government had not proved he possessed crack, and he had been told he
would not get an obstruction-of-justice enhancement. The District Court1 noted Rucker
had received effective representation, and sentenced him to sixteen years and four
months' imprisonment, and five years' supervised release. On appeal, appointed
counsel moved to withdraw and filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967). Rucker has filed a pro se supplemental brief. We affirm.

        The Anders brief challenges the District Court’s refusal to grant Rucker’s pro
se motion to withdraw his guilty plea before sentencing, and Rucker’s brief argues that
his plea was not knowing and voluntary. We conclude the District Court did not abuse
its discretion by refusing to allow Rucker to withdraw his plea in these circumstances.
See Fed. R. Crim. P. 32(e) (District Court may permit withdrawal of guilty plea upon
showing of “any fair and just reason”); United States v. Morales, 120 F.3d 744, 747-48
(8th Cir. 1997) (to be proper basis for withdrawing plea, defendant’s mistaken belief
must go to understanding of charged offense, not to strength of government’s case);
United States v. Prior, 107 F.3d 654, 657 (8th Cir.) (standard of review; when
determining whether to permit withdrawal of guilty plea, court considers whether
defendant asserted innocence, length of time between guilty plea and motion to
withdraw, and prejudice to government), cert. denied, 118 S. Ct. 84 (1997); United
States v. Yell, 18 F.3d 581, 582-83 (8th Cir. 1994) (defendant must show justification
for withdrawing plea; claim that defendant was under mental stress when he pleaded
guilty did not warrant withdrawal of plea); cf. United States v. Vest, 125 F.3d 676, 679
(8th Cir. 1997) (to prove plea was not knowing and voluntary, defendant must show
he did not make voluntary and intelligent choice; transcripts showed that defendant
understood consequences of guilty pleas and entered them voluntarily).

       We conclude Rucker’s remaining pro se arguments are foreclosed by his guilty
plea, see Walker v. United States, 115 F.3d 603, 604 (8th Cir. 1997), are clearly


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
                                          -2-
without merit and do not warrant further discussion, or should be raised in a 28 U.S.C.
§ 2255 action, see United States v. Brandt, 113 F.3d 127, 128 (8th Cir. 1997).

      Upon review of the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-